Citation Nr: 1809770	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to July 1972 and from December 1974 to February 1997.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2017, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has been diagnosed for multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran was denied service connection for PTSD in a November 2011 rating decision, based in part on the RO's inability to verify in-service stressors.  Since that rating decision, the Veteran has submitted numerous private psychological and psychiatric treatment records and opinion letters relating his PTSD, and other diagnosed psychiatric disorders, to his time serving in the Navy.  The Veteran has also submitted lay statements from family and fellow sailors supporting the Veteran's contentions regarding his stressors in service.  

The record shows that no VA examinations and opinions for PTSD have been performed or rendered; and that no VA examinations and opinions for PTSD have been scheduled or requested.  The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of the PTSD or other psychiatric disorders.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify again the Veteran's service record, with emphasis on ships he may have served on for temporary duty during the Vietnam era, relating to certain claimed stressors.  The Veteran's DD-214 show that he did receive the Vietnam Campaign and Vietnam Service Medals, indicating at some point he was on a ship supporting operations in the Republic of Vietnam.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand and indicate that it was reviewed.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders.   

(a)  The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should identify the in-service stressor(s), if any, that account for the diagnosis.  

(b)  With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to any incident of the Veteran's active duty service.  

A complete rationale should be given for all opinions and conclusions expressed, and the examiner should reconcile such opinions and conclusions with those in the claims file.  

3.  After all development has been completed, the RO should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




